Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 1 of 7



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 1:18-cv-23462-KMM

      VIRGINIA VALLEJO,

             Plaintiff,

      v.

      NARCOS PRODUCTIONS, LLC et al.,

             Defendants.
                                                     /

                                   ORDER ON MOTION TO DISMISS
             THIS CAUSE came before the Court upon Defendant Dynamo Producciones S.A.’s

  Motion to Dismiss. (“Dynamo” or “Defendant”) (“Mot.”) (ECF No. 22). Plaintiff Virginia Vallejo

  filed a response in opposition. (“Resp.”) (ECF No. 32). Defendant filed a reply. (“Reply”) (ECF

  No. 36). The motion is now ripe for review. 1

 I.          BACKGROUND 2

             Plaintiff is a Florida resident, internationally recognized television and radio journalist, and

      the author of “Amando a Pablo, Odiando a Escobar” (“Loving Pablo, Hating Escobar”) (the

      “Memoir”). Compl. ¶ 1. The Memoir details Plaintiff’s relationship with Pablo Escobar and her

      cooperation with Colombian and United States authorities in prosecuting drug cartel bosses and


      1
       On June 10, 2019, Plaintiff filed an Amended Complaint. (“Am. Compl.”) (ECF No. 50). The
      Court ordered the Parties to show cause whether the Motion was moot in light of the Amended
      Complaint. (ECF No. 51). Dynamo stated the Motion is not moot (ECF No. 53) and the Court
      agrees.
      2
       The Court set forth the factual background previously in its Order on Motion to Dismiss dated
      May 24, 2019. (ECF No. 45). As such, the Court will only provide a brief recitation of the
      background herein. Because the briefing refers to the original Complaint, the background citations
      will be citations to the original Complaint. (“Compl.”) (ECF No. 1).
Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 2 of 7



   others.    Id.   Plaintiff obtained two United States copyrights for the Memoir, registrations

   TX0007105765 and TX0007833787. Id. ¶¶ 15–16.

             The television program Narcos is available for viewing through the Internet-based video

  service or over-the-top provider, Netflix. Id. ¶ 7. Narcos spotlights the love affair between Pablo

  Escobar and a Colombian journalist and television personality named Valeria Velez, which

  caricaturizes Plaintiff. Id. ¶ 19. There are multiple scenes in Narcos that are duplicative of events

  expressed in the Memoir, including settings and events unknown to the public prior to the

  publication of the Memoir. Id. ¶ 27.

             In the Complaint, Plaintiff alleges claims of copyright infringement, trademark

  infringement, and Florida common law unfair competition. 3 Dynamo moves to dismiss the

  Complaint for lack of personal jurisdiction. (ECF No. 22).

II.          LEGAL STANDARD

             A party may move for dismissal under Federal Rule of Civil Procedure 12(b)(2) for lack

   of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). To survive a motion to dismiss for lack of

   personal jurisdiction, the complaint must contain facts sufficient to plausibly allege a prima facie

   case of personal jurisdiction over the nonresident defendant. Virgin Health Corp. v. Virgin Enters.

   Ltd., 393 F. App’x 623, 625–26 (11th Cir. 2010); United Techs. Corp. v. Mazer, 556 F.3d 1260,

   1274 (11th Cir. 2009). If the plaintiff does so, the burden shifts to the defendant to contradict the

  plaintiff’s allegations by affidavits or other competent evidence. See Posner v. Essex Ins. Co., 178

  F.3d 1209, 1214 (11th Cir. 1999). To the extent the defendant’s proffered evidence does not

  contradict the plaintiff’s jurisdictional allegations, the allegations must be accepted as true. See



   3
     On May 24, 2019, the Court dismissed Plaintiff’s claims of trademark infringement and common
   law unfair competition. (ECF No. 45).

                                                    2
Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 3 of 7



       id. at 1215 (citation omitted). “But to the extent the defendant does contradict the plaintiff’s

       allegations, the burden shifts back to the plaintiff, this time requiring the plaintiff to prove—not

       merely allege—jurisdiction by affidavits, testimony, or other documents.” Atmos Nation LLC v.

       Alibaba Grp. Holding Ltd., No. 0:15-CV-62104-KMM, 2016 WL 1028332, at *3 (S.D. Fla. Mar.

       15, 2016) (citing Posner, 178 F.3d at 1214–15).

              A federal court typically applies a two-step test when analyzing jurisdiction over a

       nonresident defendant. Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d 1339, 1350 (11th Cir.

       2013). First, the plaintiff must demonstrate that the court has personal jurisdiction under the

       applicable state long-arm statute. Id. Second, if the state’s long-arm statute is satisfied, the

       plaintiff must show that the exercise of jurisdiction comports with the requirements of the Due

       Process Clause of the Fourteenth Amendment to the U.S. Constitution. Id.

III.          DISCUSSION

              Florida’s long-arm statute provides for both general and specific personal jurisdiction. See

   Fla. Stat. § 48.193(1)-(2). Plaintiff does not allege that Dynamo is subject to general personal

   jurisdiction in Florida. Resp. at 11. Instead, Plaintiff alleges that Dynamo is subject to specific

   personal jurisdiction under Florida Statute Sections 48.193(1)(a)(2) and 48.193(1)(a)(6). Dynamo

   argues that Dynamo is not subject to specific personal jurisdiction under the Florida long-arm

   statute because Dynamo did not commit any in-state activities giving rise to specific personal

   jurisdiction.

              A.     Florida Statute Section 48.193(1)(a)(2)

              Dynamo argues Dynamo was not a producer of Narcos, as Plaintiff alleged, but instead

   was merely a contractor hired by the producer, Narcos Productions, LLC (“Producer”) and that




                                                         3
Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 4 of 7



  Dynamo did not commit a tortious act within the state. In response, Plaintiff argues that Dynamo’s

  actions related to the alleged copyright infringement that caused Plaintiff’s injury in Florida.

         Section 48.193(1)(a)(2) confers specific jurisdiction over nonresident defendants in “any

  cause of action arising from . . . [commission of] a tortious act within this state.” Fla. Stat. §

  48.193(1)(a)(2). Copyright infringement is a tortious act, and the Florida long-arm statute confers

  jurisdiction if the effects of the infringement were felt in the state. Roberts v. Gordy, No. 13-

  24700-CIV, 2015 WL 11202580, at *2 (S.D. Fla. Apr. 16, 2015). Here, it is undisputed that

  Plaintiff is a resident of Florida, and as such the effects of any alleged copyright infringement

  would be felt in Florida. See id.

         However, “[e]ach defendant’s contacts with the forum State must be assessed

  individually.” Calder v. Jones, 465 U.S. 783, 790 (1984). Although Plaintiff alleges that Dynamo,

  along with the other defendants, was a producer of Narcos, Compl. ¶ 5, Dynamo has provided

  affidavits to show that Dynamo was, in fact, only a contractor for the series. See Declaration of

  Andrés Calderón (“Calderón Decl.”) (ECF No. 22–1) ¶ 4; “Production Services Agreement” (ECF

  No. 22–1) at 9. 4 Dynamo provided pre-production services such as location scouting, setting up

  bank accounts, setting up meetings, and production of principal photography. Calderón Decl. ¶¶

  4–5. Dynamo had no input in the content of the story told in Narcos and any photography or film

  work done by Dynamo crews was based on the Producer’s scripts and at the Producer’s direction.

  Id. ¶ 12; Declaration of Carol Trussell (“Trussel Decl.”) (ECF No. 22–2) ¶ 7. Dynamo also did

  not have any role in the marketing or distribution of Narcos. Calderón Decl. ¶ 12. Plaintiff does



  4
    Plaintiff attempts to bolster its jurisdictional allegations against Dynamo in the Amended
  Complaint, but still alleges that Dynamo was a producer of Narcos. Am. Compl. ¶ 5, 19. Further,
  all the new details Plaintiff alleges about Dynamo in the Amended Complaint were discussed in
  the briefing and affidavits for this Motion. Compare Am. Compl. ¶ 26 with Resp.at 3–9.

                                                    4
Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 5 of 7



  not provide any evidence to dispute this. Instead, Plaintiff argues that Dynamo may be liable for

  “contributory copyright infringement.”       Resp. at 12.      However, Plaintiff does not allege

  contributory copyright infringement in the Complaint or Amended Complaint and is instead

  attempting to impart a new theory of liability to confer jurisdiction over Dynamo. See, e.g., Disney

  Enters., Inc. v. Hotfile Corp., No. 11-20427-CIV, 2013 WL 6336286, at *29 (S.D. Fla. Sept. 20,

  2013) (noting that contributory infringement is “court-created and do[es] not rely on the Copyright

  Act or another statute.”). Accordingly, there is no basis for jurisdiction based on an alleged tortious

  act by Dynamo.

         B.      Florida Statute Section 48.193(1)(a)(6)

         Dynamo next argues that Dynamo’s work in connection with Narcos was performed

  entirely in Colombia and Dynamo did not engage in any solicitation or service activities in Florida

  in connection with Narcos. 5 In response, Plaintiff argues that Dynamo solicited Plaintiff at her

  home in Florida and the Narcos series was consumed in Florida. Specifically, Plaintiff argues that

  Dynamo engaged in solicitation or service activities within the state because (1) a former Dynamo

  employee, Rodrigo Guerrero Rojas (“Mr. Guerrero”), solicited Plaintiff in 2006 through 2008; and

  (2) Narcos can be streamed in Florida. In its reply, Dynamo argues that (1) the interaction between

  Plaintiff and Mr. Guerrero was not on behalf of Dynamo and that Mr. Guerrero stopped working

  at Dynamo before Dynamo entered into any contract regarding the Vallejo/Escobar story; and (2)

  Dynamo did not manufacture any “product.”




  5
    Dynamo also argues that there was no injury under Florida Statute § 48.193(1)(a)(6) because
  economic injury is insufficient under the statute. However, injury to property is sufficient injury
  under the statute and “[a] copyright is considered a form of property.” Precision Software Servs.,
  Inc. v. Fortune Fin. Sys., Inc., No. 98-136-CIV-FTM-17D, 1998 U.S. Dist. LEXIS 22068, at *13
  (M.D. Fla. Oct. 13, 1998) (citing Borden v. Katzman, 881 F.2d 1035, 1038 (11th Cir. 1989)).

                                                    5
Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 6 of 7



         Section 48.193(1)(a)(6) confers specific jurisdiction over nonresident defendants in “any

  cause of action arising from . . . [commission of] injury to persons or property within this state

  arising out of an act or omission by the defendant outside this state, if, at or about the time of the

  injury, either: [t]he defendant was engaged in solicitation or service activities within this state; or

  [p]roducts, materials, or things processed, serviced, or manufactured by the defendant anywhere

  were used or consumed within this state in the ordinary course of commerce, trade, or use.” Fla.

  Stat. § 48.193(1)(a)(6).

         To support her claim of solicitation, Plaintiff provides emails between Plaintiff and Mr.

  Guerrero related to the Memoir. See generally (ECF No. 32–1). However, the emails from Mr.

  Guerrero are from a Dynamo Capital email address and include a Dynamo Capital signature line,

  not Dynamo Producciones. See, e.g., (ECF No. 32–1) at 9. 6 Plaintiff argues that Dynamo Capital

  is “an affiliate of Dynamo [Producciones]” and that the two affiliates have “used a conjoined/joint

  website in the past.” Resp. at 5. However, Plaintiff does not allege that Defendant Dynamo

  Producciones and Dynamo Capital are alter egos of each other.

         “[A]s long as a parent and a subsidiary are separate and distinct corporate entities, the

  presence of one in a forum state may not be attributed to the other.” Consol. Dev. Corp. v. Sherritt,

  Inc., 216 F.3d 1286, 1293 (11th Cir. 2000). Personal jurisdiction may be assumed over another

  corporate entity only if the plaintiff can demonstrate “(1) that the subsidiary is a mere

  instrumentality of the parent; and (2) improper conduct.” Peruyero v. Airbus S.A.S., 83 F. Supp.

  3d 1283, 1289 (S.D. Fla. 2014). “A parent uses a subsidiary as a ‘mere instrumentality’ when it

  directs and controls the business operations and sets the policies of the subsidiary while a parent


  6
    Additionally, the emails between Mr. Guerrero and Plaintiff were from 2006 through 2008, which
  is at least two years before Plaintiff obtained a copyright and at least seven years before Narcos
  was released on Netflix. Compare ECF No. 32–1 with Compl. ¶¶ 15–16, 22.

                                                    6
Case 1:18-cv-23462-KMM Document 54 Entered on FLSD Docket 06/14/2019 Page 7 of 7



   engages in ‘improper conduct’ if it uses the subsidiary to mislead creditors or to perpetrate a fraud

   upon them or as a means of evading liability.” Atmos Nation LLC, 2016 WL 1028332, at *6

      (internal quotation marks and citations omitted). Here, Plaintiff has not alleged either element and

   has not otherwise shown why, even if Mr. Guerrero was acting on behalf of Dynamo Capital, these

   actions should comport jurisdiction onto Defendant Dynamo Producciones. Accordingly, the

   Court finds no basis to exercise personal jurisdiction over Defendant Dynamo Producciones by

   virtue of Mr. Guerrero’s alleged solicitation of Plaintiff.

             Plaintiff’s argument that the Narcos series was consumed in Florida is similarly without

   merit. Plaintiff makes no attempt to establish how Dynamo, as a contractor, “processed, serviced,

   or manufactured” a product to confer jurisdiction under the long-arm statute. As such, Plaintiff

   has failed to prove jurisdiction. See id. at *3 (finding “the plaintiff [must] prove—not merely

   allege—jurisdiction”).

IV.          CONCLUSION

             UPON CONSIDERATION of the Motion, the pertinent portions of the record, and being

   otherwise fully advised in the premises, it is hereby ORDERED AND ADJUDGED that Dynamo’s

   Motion to Dismiss (ECF No. 22) is GRANTED.                  The Clerk of the Court is instructed to

   TERMINATE Defendant Dynamo Producciones S.A. from this action.

                                                                  14th day of June, 2019.
             DONE AND ORDERED in Chambers at Miami, Florida, this _____




                                                        K. MICHAEL MOORE
                                                        UNITED STATES CHIEF DISTRICT JUDGE
   c:        All counsel of record




                                                       7
